Title: From George Washington to Burgess Ball, 24 November 1793
From: Washington, George
To: Ball, Burgess


          
            Dear Sir,
            German Town [Pa.] 24th Novr 1793.
          
          I have duly received your letter of the 16th Instant, from Leesburgh.
          In answer to which, respecting the purchase of Buck Wheat, I send you a Bank note for
            two hundred dollars; being more disposed to give two & six pence pr Bushel in
            Loudoun than depend upon the purchase here, & the uncertainty of getting it round in
            time. What the Waggonage of it to my house from thence (as fast as it is bought, for
            that I make a condition, in order that no disappointment may
            happen) will be, I know not; but with a view to place the matter upon an absolute certainty I had rather give three & six pence for it,
            delivered at Mount Vernon, than encounter delay, or trust to contingencies; because, as
            it forms part of my system of Husbandry for the next year, a derangement of it would be
            a serious thing; for which reason, a small difference in the price can be no object when
            placed against the disconcertion of my plans: especially too, as I am persuaded you will
            purchase, & transport the B. Wht for me on the best terms you can.
          Four hundred & fifty bushels, or call it 500, is the quantity I shall want; and
            more money shall be sent to you as soon as I know your prospects, and the expenditures
            of what is now forwarded. For the reasons I have already assigned, I must encounter no disappointment; if therefore your prospects (as you proceed in
            this business) are not so flattering as those detailed in your letter, inform me of it
            in time, that I may supply my self from hence before the frost sets in.
          The malady with which Philadelpa has been sorely afflicted, has, it is said, entirely
            ceased; and all the Citizens are returning to their old habitations again. I took a
            house in this town when I first arrived here, & shall retain it until Congress get
            themselves fixed; altho I spend part of my time in the City.
          Give my love to Mrs Ball & Milly, and be assured of the sincere esteem and regard
            with which I am, Dear Sir Your Affecte Servt
          
            Go: Washington
          
        